Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 26, 2020

                                            No. 04-19-00870-CV

                                                  IN RE P.M.

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On December 17, 2019, relator filed a petition for writ of mandamus, to which the real
party in interest later responded. After considering the petition, the response, and the record, this
court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 26, 2020.




                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019PA02194, styled In the Interest of J.M., a Minor Child, pending in the
224th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.